Detailed Office Action
Group II is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  Election was made without traverse in the reply filed on 2/1/2022.
Drawings
The drawings are objected to because the view labels state FIG. before the number of the view. In accordance with Hague requirements under section 405 (a) the figure numbers must read as 1.1 and 1.2 without the abbreviation FIG. 
Corrected drawing sheets of the reproductions are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended. The view number of an amended drawing should not be labeled as "amended." If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining views. Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02) If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
Specification
The specification is objected to for the following reason(s):
The specification contains a color statement in the preamble, however the amended figures do not show color. If the figures do not show color, then the following statement must be removed:
[The file of this patent contains at least one drawing/photograph executed in color. Copies of this patent with color drawing(s)/photograph(s) will be provided by the Office upon request and payment of the necessary fee.]

Claim Rejection – 35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112 (a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and nonenabling because the exact appearance of the claimed article has not been definitively described. 
One of skill in the art must resort to conjecture in order to make and use the same because the shape of the article is unclear. 
A. The line quality is very poor in the original figures and replacement figures. Lines are blurry, uneven, smudged and jagged. It’s not clear what the shape of the claim is in the original disclosure because all of the lines are of such poor quality that they do not define one exact shape. The lines pointed to below may have a variety of meanings and shapes. They lack clear definition.
	
    PNG
    media_image1.png
    604
    642
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    617
    531
    media_image2.png
    Greyscale



B. The figures present a flat view of the front and the back with no side or top views. It is not clear what the thickness of the article is and what the configuration of the layers are. Without additional information to disclose the full three dimensional shape of the claim, one of skill in the art must resort to conjecture in order to determine what the various thicknesses and layers of the article are. The full three dimensional appearance of the underwear has not been shown and described.
The corrected drawings must not contain new matter (37 CFR 1.121, 35 USC 112(a))

Due to the deficiencies of views in the disclosure, the examiner is unable to provide any guidance as to how the disclosure may be enabled. Applicant is advised that to overcome this rejection, no new matter may be introduced that was not shown in the original disclosure, either through the addition or removal of features to the claimed design.
The application might be fatally defective because the original disclosure is of poor quality and does not definitely lay out the claimed subject matter.  It might not be possible to identify any definite and enabled design claim without introducing new matter (35 U.S.C. 132, 37 CFR 1.121 ).
Failure to submit replacement correction sheets overcoming all of the deficiencies in the drawing disclosure set forth above, or an explanation why the drawing corrections or additional drawing views are not necessary will result in the rejection of the claim under 35 U.S.C. 112(a)  and (b)  or pre-AIA  35 U.S.C. 112, first and second paragraphs, being made FINAL in the next Office action.
35 USC §112 (a) Rejection - New Matter
The claim is rejected under 35 U.S.C. 112 (a), first paragraph, as failing to comply with the description requirement thereof since the new drawings introduces new matter not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for the following new matter:
The originally filed figures show two exact colors that are not present in the replacement sheets where two gray tones are positioned. The change in tone and hue is not consistent with the originally filed disclosure.
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure, as submitted, establishes that he or she was in possession of the amended claim, or the drawings may be corrected to revert to the exact hues of the originally filed figures.
Applicant is advised that all of the preceding issues must be addressed to overcome this rejection, without the introduction of anything that was not shown in the original disclosure (i.e., new matter), either by the addition or removal of features of the claimed design. 

Claim Rejection - 35 USC § 102

The claim is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Wirapa Men’s Underwear Multipack Modal Microfiber Briefs (Amazon date 1/23/2019) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The appearance of Wirapa is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
For anticipation to be found, the two designs must be substantially the same.  Gorham Co. v. White, 81 U.S. 511, 528 (1871).  The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009).  

“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra.  

Under this standard, the appearance of Wirapa is substantially the same as that of the claimed design. That is, the appearance of the claimed underwear is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be the Wirapa.

If any attempt to overcome the rejection with the filing of an affidavit under 37 CFR 1.130(a), the affidavit should include an unequivocal statement that the inventor herein is the inventor of the design shown in the reference, and provide an explanation of how the design was obtained from the inventor by the publisher of the reference.

Conclusion
In conclusion the claim stands rejected under 35 U.S.C. § 112(a) and (b), 35 U.S.C. § 112(a) and 35 U.S.C. § 102.
The references cited but not applied are considered cumulative art related to the claimed design.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on 571-272-7609.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915